United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.H., Appellant
and
U.S. POSTAL SERVICE, MAIN POST OFFICE,
Kansas City, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-1011
Issued: February 17, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 8, 2020 appellant filed a timely appeal from a March 30, 2020 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish an injury in the
performance of duty on January 23, 2020, as alleged.

1

5 U.S.C. § 8101 et seq.

2
The Board notes that, following the issuance of the March 30, 2020 decision, OWCP received additional evidence.
However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the
case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered
by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

FACTUAL HISTORY
On January 29, 2020 appellant, then a 48-year-old mail handler, filed a traumatic injury
claim (Form CA-1) alleging that at 5:02 a.m. on January 23, 2020 she sustained a contusion with
skin intact on her right knee as a result of a “plastic strap from bundle” while in the performance
of duty. On the reverse side of the Form CA-1, appellant’s supervisor, A.M., indicated that
appellant’s regular work hours were from 5:30 p.m. to 2:00 a.m. She acknowledged that the
claimed injury occurred on January 23, 2020, but contended that appellant was not injured in the
performance of duty as alleged as she had “just clocked out” when she tripped and fell and did not
want to file a claim until January 27, 2020 after seeing her physician.
In a January 23, 2020 authorization for examination and/or treatment (Form CA-16), the
employing establishment authorized appellant to seek medical treatment for her alleged injury.
Appellant, in a January 24, 2020 narrative statement, explained that she was evaluated by
her physician, Dr. Karla L. Houston-Gray, an internist, who advised that her right knee was very
swollen and bruised from her fall. Dr. Houston prescribed medication and recommended that
appellant stay off her knee for the rest of the week. She also recommended that appellant file a
workers’ compensation claim for her injury since appellant was injured on the employing
establishment’s property.
In a January 27, 2020 employee statement, appellant noted that at approximately 5:02 a.m.
on January 23, 2020 she was walking toward the exit doors as she headed home when she tripped
on a plastic strap that kept bundles together and fell very hard on her right knee.
In support of her claim, appellant submitted a January 27, 2020 emergency department
work status report which noted the date of onset of her condition as that date. The report also
noted that she was sent home for the remainder of her shift. Appellant was advised to return to
work on January 30, 2020.
OWCP subsequently received additional medical evidence including, a January 31, 2020
medical report by Dr. Temesgen Wakwaya, Board-certified in preventive, occupational, and
environment medicine, who noted a history of employment injury of falling onto the ground at
work on January 23, 2020 and that appellant presented with right knee pain. Dr. Wakwaya
discussed examination findings and provided an assessment of contusion of the right knee, initial
encounter. He released appellant to return to full-time modified-duty work with restrictions as of
the date of his examination. In additional reports dated February 3 and 7, 2020, Dr. Wakwaya
noted that appellant presented for follow up of her right knee contusion. He also noted that her
history of injury was previously documented. Dr. Wakwaya provided examination findings and
reiterated his prior assessment of right knee contusion, initial encounter. Additionally, he provided
an assessment of patellar tendinosis. Dr. Wakwaya continued to advise that appellant could
perform full-time modified-duty work with restrictions.
In a January 27, 2020 emergency room record, Molly K. Kurtz, a certified physician
assistant, noted a history of employment injury of appellant falling at work on January 23, 2020.
She provided examination findings and assessments of contusion and pain of the right knee, fall,
and hypertension.

2

OWCP, in a February 21, 2020 development letter, advised appellant that when her claim
was first received it appeared to be a minor injury that resulted in minimal or no lost time from
work. It advised appellant of the type of factual and medical evidence needed to establish her
claim and provided a questionnaire for her completion to provide further details regarding the
circumstances of her claimed injury. OWCP also requested that the employing establishment
provide medical evidence, if appellant had been treated at its medical facility. It afforded both
parties 30 days to submit the necessary factual and medical evidence.
OWCP thereafter continued to receive medical evidence, including additional reports dated
February 12, 19, and 26, and March 4, 11, and 18, 2020 from Dr. Wakwaya. In these reports,
Dr. Wakwaya restated that appellant’s history of employment injury was “previously
documented.” He reported examination findings and reiterated his prior assessments of right knee
contusion and patellar tendinosis and opinion that appellant could perform full-time modified-duty
work.3
By decision dated March 30, 2020, OWCP denied appellant’s traumatic injury claim,
finding that the factual component of fact of injury had not been established. It noted that she had
not responded to its February 21, 2020 development letter requesting specific factual information
regarding the claimed injury. OWCP concluded, therefore, that the requirements had not been met
to establish an injury as defined by FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,5 that an injury was sustained in the performance of duty, as
alleged, and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.6 These are the essential elements of each and every
compensation claim, regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.7
The phrase “sustained while in the performance of duty” has been interpreted by the Board
to be the equivalent of the commonly found prerequisite in workers’ compensation law of “arising

3

On February 28, 2020 the employing establishment offered appellant a modified-duty assignment which she
accepted on that date.
4

Supra note 1.

5

J.P., Docket No. 19-0129 (issued April 26, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); Joe D.
Cameron, 41 ECAB 153 (1989).
6

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
7

R.R., Docket No. 19-0048 (issued April 25, 2019); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).

3

out of and in the course of employment.”8 To arise in the course of employment, in general, an
injury must occur: (1) at a time when the employee may reasonably be stated to be engaged in the
master’s business; (2) at a place when he or she may reasonably be expected to be in connection
with his or her employment; and (3) while he or she was reasonably fulfilling the duties of his or
her employment or engaged in doing something incidental thereto.9 In deciding whether an injury
is covered by FECA, the test is whether, under all the circumstances presented, causal relationship
exists between the employment itself, or the conditions under which it is required to be performed,
and the resultant injury.10
It is well established as a general rule of workers’ compensation law that, as to employees
having fixed hours and places of work, injuries occurring on the premises of the employing
establishment, while the employees are going to or from work, before or after working hours or at
lunch time, are compensable.11
ANALYSIS
The Board finds that this case is not in posture for decision.
Whether an injury occurs in the performance of duty is a preliminary issue to be addressed
before the remaining merits of the claim are adjudicated.12 Appellant indicated in her January 29,
2020 claim form that she injured her right knee tripping on a plastic strap from a bundle at 5:02
a.m. on January 23, 2020 while in the performance of duty. Also, in a January 27, 2020 employee
statement, she attributed her claimed right knee injury to tripping on a plastic strap at work on
January 23, 2020. On the reverse side of the claim form, appellant’s supervisor, A.M.,
controverted appellant’s claim by asserting that she was not in the performance of duty when
injured because she had clocked out of work at the time of injury, noting that her work schedule
was 5:30 p.m. to 2:00 a.m. She, however, acknowledged that appellant tripped and fell at work on
January 23, 2020. The Board finds that OWCP has not adequately developed this aspect of
appellant’s claim.
In a February 21, 2020 development letter, OWCP requested additional factual and medical
evidence from appellant, noting that the evidence of record was insufficient to establish that the
alleged injury occurred in the performance of duty. It provided a questionnaire for appellant’s
completion for her completion posing specific questions regarding the factual circumstances of the
alleged January 23, 2020 work incident. OWCP, however, did not send a development letter to
8

C.L., Docket No. 19-1985 (issued May 12, 2020); S.F., Docket No. 09-2172 (issued August 23, 2010); Valerie C.
Boward, 50 ECAB 126 (1998).
9
S.V., Docket No. 18-1299 (issued November 5, 2019); Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006); Mary
Keszler, 38 ECAB 735, 739 (1987).
10

J.N., Docket No. 19-0045 (issued June 3, 2019); M.W., Docket No. 15-0474 (issued September 20, 2016); Mark
Love, 52 ECAB 490 (2001).
11

R.K., Docket No. 18-1269 (issued February 15, 2019); Narbik A. Karamian, 40 ECAB 617, 618 (1989); Eileen R.
Gibbons, 52 ECAB 209 (2001).
12

S.T., Docket No. 20-0388 (issued September 16, 2020); T.H., Docket No. 17-0747 (issued May 14, 2018); P.L.,
Docket No. 16-0631 (issued August 9, 2016); see also M.D., Docket No. 17-0086 (issued August 3, 2017).

4

the employing establishment asking it to provide further specific information about the factual
aspects of appellant’s claim. The Board finds that OWCP failed to address and develop the issue
of whether appellant was in the performance of duty at the time of her injury. The Board did not
ask either appellant or the employing establishment to explain whether appellant was still on the
premises at the time of the alleged work incident, and if so, why she was on the employing
establishment premises three hours and two minutes after the end of her work shift. Without this
information, the case record is incomplete.
OWCP’s procedures provide that it should obtain relevant information from an official
superior if it requires clarification before determining whether or not the employee was on the
premises.13 Its procedures further provide that it should obtain relevant information from an
official superior to determine why an employee was on the premises for more than “reasonable
interval” after the end of his or her work shift.14 OWCP’s procedures also provide that if the
supervisor is unaware of why the employee was on the premises, OWCP should seek this
information from coworkers and procure a statement from the injured employee.15
As OWCP failed to request all the information as required under its procedures, the Board
will remand the case for OWCP to further develop the question of whether appellant was in the
performance of duty when injured on January 23, 2020. On remand it shall obtain all relevant
information from appellant and the employing establishment necessary to determine whether
appellant was injured in the performance of duty after clocking out of work on January 23, 2020.
Following this and other such further development as deemed necessary, OWCP shall issue a
de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.

13

Federal (FECA) Procedure Manual, Part 2 -- Claims, Performance of Duty, Chapter 2.804.4.b (August 1992).

14

Id. at Chapter 2.804.4.a(3) (August 1992).

15

Id. at Chapter 2.804.4.c (August 1992).

5

ORDER
IT IS HEREBY ORDERED THAT the March 30, 2020 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: February 17, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

